Proceeding by petitioner, pursuant to statute (Judiciary Law § 750 [A] [3], [4]; § 753 [A] [1] [5]) to punish respondent Edmund Joseph Waldron, Jr., for contempt of court for his failure to obey three subpoenas issued by the court.
Application granted; this court finds the respondent to be in contempt unless he purges himself by complying with the subpoenas within 10 days after service upon him of a copy of the order entered on this decision. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.